DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 01/20/2014 these drawing are acceptable by the examiner.

Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 13 of US 10,334,532, claims 1, 10 and 17 of U.S. Patent No. 9,980,231 and claims 1, 9, 15 and 24 of U.S Patent 8,965,464.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8 and 16 limitation are found in claims 1 and 13 of US 10,334,532, claims 1, 10 and 17 of U.S. Patent No. 9,980,231 and claims 1, 9, 15 and 24 of U.S Patent 8,965,464 with obvious wording variation such as they all sets of claims are drawn to determining, by a mobile device, a current location of the mobile device from a mobile positioning system associated with the mobile device; determining, by the mobile device, whether the mobile device has changed location based on motion from stationary mode to moving mode.
17/235,257
US 10,334,532
US 9,980,231
US 8,965,464
Claims 16 (1 and 8). A method, comprising:








determining, by a mobile operating system of a mobile device, when a motion of the mobile device or an activity of the mobile device changes from a stationary state to a moving state or from an inactive state to an active state;

when the state changes, sending, by the mobile operating system, a motion or activity event trigger to an application, the application determining a current or real- time continuous location of the mobile device;
when the application receives the motion or activity event trigger, sending, by the application, a request to a mobile positioning system of the mobile device to provide a current location of the mobile device; and
when the mobile device or the application is determined to be stationary or inactive by the mobile operating system:
sending a stationary or inactive event trigger to the application, by the mobile operating system, and responsive to the stationary or inactive event trigger, receiving from
the application, by the mobile operating system, a request to put the mobile positioning system in a power saving mode.
1 and 13. 
A method, comprising: receiving, by a client of a mobile device, a location update from an embedded positioning system of the mobile device; determining, by the client, whether a current location of the mobile device is a distinct new location as compared to a last known location of the mobile device by calculating a distance between the current location of the mobile device and the last known location of the mobile device and comparing the calculated distance to a minimum threshold for determining the distinct new location; and when the client determines that the current location of the mobile device is a distinct new location, sending a location update to a server, by the client, to maintain the current location of the mobile device, thereby reducing server updates from the mobile device, and thus, reducing network traffic and improving battery performance of the mobile device, wherein the embedded positioning system comprises a power-saving mode optimized for when the client determines that the mobile device is not at a distinct new location, and when the client determines that the mobile device is not at a distinct new location, the embedded positioning system enters the power-saving mode.
1, 10 and 17. 
A computer-implemented method, comprising: 






determining, by a mobile device, a current location of the mobile device from a mobile positioning system associated with the mobile device; determining, by the mobile device, whether the mobile device has changed location based on motion or event triggers from a motion detection system, wherein the motion detection system provides motion or event triggers when a position of the mobile device has changed; determining, by the mobile device, whether the location of the mobile device has changed and the mobile device is stationary based on data from a motion detection system of the mobile device, wherein the determination of whether the location of the mobile device has changed and whether the mobile device is stationary do not occur at the same time; when the mobile device is determined not to have changed location, putting the mobile positioning system into a power-saving mode; and when the mobile device is determined to have changed location: activating, by the mobile device, the mobile positioning system, and determining, by the mobile device, the location of the mobile device from the mobile positioning system to maintain an accurate location of the mobile device.
Claims 1, 9, 15 and 24. A computer-implemented method, comprising: 






determining, by a mobile device, whether the mobile device is stationary within specified thresholds based on data from a motion detection system of the mobile device; detecting, by the mobile device, whether the mobile device is stationary within the specified thresholds based on cell-ID, time advancing, or both; when the mobile device is determined to be stationary within the specified thresholds, putting the mobile device into a power-saving mode; and when the mobile device is determined to have a changed state and is not considered to be stationary within the specified thresholds, activating, by the mobile device, a mobile positioning system, and determining, by the mobile device, a current location of the mobile device from the mobile positioning system to maintain the current location of the mobile device.


It is important to note that claimed features recited in claims 1 and 13 of US 10,334,532, claims 1, 10 and 17 of U.S. Patent No. 9,980,231 and claims 1, 9, 15 and 24 of U.S Patent 8,965,464 are more specific than claimed features recited in claims 1, 8 and 16 of the instant application.  Hence, the scope of claims of present application is now broader than U.S. Patent No. 10,334,532; 9,980,231 and 8,965,464.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiwari (US 7,359,713 B1) in view of Cho (US 2008/0020781 A1).
 	Claims 16 (1 and 8). Tiwari teaches a method, comprising:
 	determining, by a mobile operating system of a mobile device, when a motion of the mobile device or an activity of the mobile device changes from a stationary state to a moving state or from an inactive state to an active state (Col.1, lines 50-58, Col.3, lines 30-38 teach mobile device include a state machine that determine whether the mobile device is in stop state or moving state);
 	when the mobile device or the application is determined to be stationary or inactive by the mobile operating system:
 	sending a stationary or inactive event trigger to the application, by the mobile operating system, and responsive to the stationary or inactive event trigger, receiving from the application, by the mobile operating system, a request to put the mobile positioning system in a power saving mode (Col.2, lines 3-9, Col.4, lines 15-33, Col.7, lines 10-24 teach power management that determination the function of the mobile device and when the mobile device is in a stop state, the application adapts the usage of GPS to optimize the life of the mobile device battery base on the movement).
 	Tiwari is silent on
 	when the state changes, sending, by the mobile operating system, a motion or activity event trigger to an application, the application determining a current or real- time continuous location of the mobile device (Paragraphs [0045-0046] teach the terminal perform register location when the terminal is in active mode/power on and the terminal controller produce current position and change to sleep mode);
 	when the application receives the motion or activity event trigger, sending, by the application, a request to a mobile positioning system of the mobile device to provide a current location of the mobile device (Paragraphs [0036-0037], [0050], [0061] teach management server request position information from terminal 100 and the terminal 100 provide current position via SMS to the management server 300).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Tiwari with Cho’s system such that when the state changes, sending the application determining a current or real- time continuous location of the mobile device in order to provide an accurate current location/position of the mobile device when switching/changing mode/state.

 	Regarding claims 2, 9 and 17. Tiwari and Cho teach the apparatus of claim 1, Cho teaches wherein the computer program instructions are further configured to cause the processor to: 
put the mobile positioning system into the power-saving mode responsive to receiving the request to put the mobile positioning system in the power saving mode from the application (Paragraphs [0050], [0061], [0071]).
 	Regarding claims 3 and 10. Tiwari and Cho teach the apparatus of claim 2, Tiwari teaches wherein the mobile positioning system is or comprises a global positioning system (GPS) (Col.2, lines 45-55).

 	Regarding claims 4, 11 and 18. Tiwari and Cho teach the apparatus of claim 1, Cho teaches wherein the application is configured to manage the mobile positioning system, the application is a module of the mobile operating system, and one or more other applications that require the current location of the apparatus receive location updates from the application within the mobile operating system (Paragraphs [0017], [0062-0063]).

 	Regarding claims 5, 12 and 19. Tiwari and Cho teach the apparatus of claim 4, wherein the one or more other applications that require the current location of the apparatus receive updates when the mobile positioning system is put in a power saving mode or restarted and start receiving location updates (Paragraphs [0013], [0038], [0048], [0071]).


 	Regarding claim 6. Tiwari and Cho teach the apparatus of claim 1, wherein the computer program instructions are further configured to cause the processor to:
 	determine when a motion of the apparatus changes from a stationary state to a moving state;
 	when the state changes, send a motion event trigger to the application;
after the application receives the motion event trigger, receive from the application a request to the mobile positioning system to provide a current location of the apparatus; and when the apparatus is determined to be stationary: send a stationary event trigger to the application, and responsive to the stationary event trigger, receive from the application a request to put the mobile positioning system in the power saving mode (see claims 1, 8 and 16 rejection above).

 	Regarding claims 7, 14 and 20. Tiwari and Cho teach the apparatus of claim 1, Tiwari teaches wherein when the activity is detected, the computer program instructions are further configured to cause the processor to: 
wake up the mobile positioning system (Col.3, lines 39-50).

Regarding claims 15 and 21. Tiwari and Cho teach the apparatus of claim 8, Tiwari teaches wherein the inactive state comprises when the apparatus is turned off by the mobile operating system due to inactivity for a period of time (Col.3, lines 43-50, Col.5, lines 51-57).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiwari (US 7,359,713 B1) in view of Cho (US 2008/0020781 A1) and further view of Wirola et al. (US 2008/0272961

Regarding claim 13. Tiwari and Cho teach the apparatus of claim 8, but is silent on wherein the instructions are further configured to cause the processor to:
send a request to an accelerometer of the apparatus;
receive measurements from the accelerometer; and
use the measurements from the accelerometer to determine whether the state changed from the stationary state to the moving state.
	In an analogous, Wirola teaches
send a request to an accelerometer of the apparatus;
receive measurements from the accelerometer (Paragraphs 0079-0080] teach user device request measurement and received acceleration information from accelerometer 162) ; and
use the measurements from the accelerometer to determine whether the state changed from the stationary state to the moving state (Paragraphs [0085-0086] teach determine motion.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Tiwari and Cho with Wirola’s system such that send/received a request to an accelerometer of the apparatus and determine whether the state changed from the stationary state to the moving state in order to provide an accurate determine location/position movement of the mobile device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641